DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 8-11, 13 and 14 are rejected under 35 USC 103 as being unpatentable over Acker (US 4,321,767), alone.
Referring to claim 8: Acker teaches a gas separator for use in a subterranean well, the gas separator comprising:
an intake section (unlabeled; where inlets 46 are);
a discharge section 52, 60; and
multiple intermediate sections connected between the intake section and the discharge section (small, central, longitudinal sections along FIG. 1 between the intake and discharge sections within “14”), in which each intermediate section includes a respective outer housing 14 (small, longitudinal sections along FIG. 1 between the intake and discharge sections, radially aligned with each intermediate section), and in which the respective outer housings are connected in series between the intake section and the discharge section.
While Acker teaches the housing 14 has a threaded connection (see the lower end of housing 14 in FIG. 1), Acker does not specifically teach the respective outer housings are threadedly connected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the respective outer housings taught by Acker to be threadedly connected since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Further, Acker does not specifically teach a combined length of the intermediate sections may be varied by varying a quantity of the intermediate sections.  As essentially also pointed out the in Examiner-Initiated Interview Summary (mailed 15 November 2021), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the system taught by Acker since it is very well 
Referring to claim 9: Acker teaches each of the intermediate sections includes an upper connector and a lower connector (FIG. 1, since all the intermediate sections, best shown in FIG. 3, are all connected to something at both their ends), and in which a set of connected upper and lower connectors 38, 40 provides fluid communication between interiors of inner tubes 22 on either side of the connected connectors (since there is a slight gap between tubes 22 and drive shaft 20), and provides fluid communication between annuli on either side of the connected connectors (FIG. 1).
Referring to claim 10: Acker teaches the annuli are formed between the inner tubes and respective outer housings 14 surrounding the inner tubes.
Referring to claim 11: Acker teaches the inner tubes are slip fit and sealingly received in the upper and lower connectors (FIG. 1; since they are in direct contact and there is no threading).
Referring to claim 13: Acker teaches the intake section comprises an outer housing (unlabeled; component with inlets 46 through it) and an inner manifold 22, and wherein splines 52 extend radially and engage an interior surface of a second housing 14, thereby isolating openings 54 formed in the splines from longitudinal channels (unlabeled; between each spline 52) extending through the second housing.
Acker does not specifically teach splines extend radially from the inner manifold and engage an interior surface of the first outer housing, thereby isolating openings formed in the splines from longitudinal channels extending through the first outer In re Einstein, 8 USPQ 167.
Referring to claim 14: Acker does not specifically teach at least one inner tube is slidingly and sealingly received in the inner manifold 22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the inner manifold into separate pieces including at least one inner tube slidingly and sealingly received therein since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Further, after such a modification, one of ordinary skill in the art would be able to remove or replace specific pieces without having to remove or replace the whole system.  Once modified, Acker teaches the inner tube is slidingly and sealingly received in an upper connector 38 of the intake section (FIG. 1; since they are in direct contact and there is no threading).
Claim 12 is rejected under 35 USC 103 as being unpatentable over Acker and in view of Carruth (US 7,104,321 B2).
While Acker teaches a relief valve 60 is longitudinally displaceable (column 2, lines 56-65), Acker does not specifically teach longitudinal displacement is permitted between the inner tubes 22 and the upper and lower connectors.  Carruth teaches a gas separator system for use in a subterranean well, the separator comprising an inner tube .
Allowable Subject Matter
Claims 1-7, 15 and 17-24 are allowed.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed December 9, 2021, with respect to the rejections of claims 8-11 under 35 USC 102(a)(1) as being anticipated by Acker have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 as being unpatentable over Acker, alone.  Regarding the applicant’s arguments that Acker does not specifically teach the respective outer housings are threadedly connected, or a combined length of the intermediate sections may be varied by varying a quantity of the intermediate sections as claimed in amended claim 8, the claims are now rejected under 35 USC 103 as being unpatentable over Acker, as further explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


04 January 2022